Citation Nr: 1544950	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to July 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied the claims for service connection for bilateral hearing loss and tinnitus.

In September 2013, September 2014 and again in April 2015, the Board remanded the claims for service connection for bilateral hearing loss and tinnitus, to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

In July 2015, the AMC, inter alia, granted the Veteran's claims for service connection for left ear hearing loss and tinnitus.  As this July 2015 decision represents a full grant of the benefits sought with respect to these claims, these matters are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, paperless, electronic Virtual VA file associated with the Veteran.  A review of the documents in Virtual VA reveals that, with the exception of VA treatment records dated through December 1999 and a November 2013 VA audiology opinion, the documents were either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

As detailed in the Board's prior remands, the Veteran has alleged that his current right ear hearing loss was the result of his exposure to acoustic trauma during service.  Service treatment records show that the Veteran entered service with right ear hearing loss.  VA has attempted, on several occasions, to obtain an etiology opinion addressing whether the Veteran's preexisting right ear hearing loss had been aggravated by his service.  A March 2011 VA audiologist opined that he was unable to provide an etiology opinion without resorting to mere speculation and noted that the Veteran had normal hearing in the right ear on his induction physical.  The Board, in its September 2013 remand, found that the March 2011 VA examiner had failed to address the proper standard and remanded the claim for a new etiology opinion.

In November 2013, a VA audiologist opined that he was unable to provide an opinion regarding the etiology and/or aggravation of the Veteran's hearing loss without resorting to mere speculation.  However, it is unclear whether that determination was based on full consideration of all pertinent evidence.  In this regard, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Court prescribed that such a standard requires that the examiner's assessment be made after all due diligence has been exercised in seeking relevant medical information that may have bearing on the requested opinion.  Id. at 389.  Although a bald statement by the examiner that it would be speculative to render an opinion as to etiology or diagnosis is fraught with ambiguity, the Board may rely on an examiner's conclusion that an opinion would be speculative if such an opinion is supported by an explanation of the basis for such an opinion or is otherwise apparent in the Board's review of the evidence.  Id. at 390.  VA must also ensure that it is clear, from either the examiner's statements or the Board decision, that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. (quoting Daves v. Nicholson, 21 Vet. App. 246 (2007)).  Thus, the examiner's use of the phrase "without resort to mere speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Finally, the examiner should clearly identify precisely which facts cannot be determined.  As such, the Board remanded the claim in its September 2014 remand.

An October 2014 VA audiologist found that the Veteran's right ear hearing loss did not preexist his service and opined that she could not provide a medical opinion regarding this etiology without resorting to mere speculation.  However, this October 2014 VA audiologist failed to interpret the undated audiogram in the Veteran's service treatment records as instructed by the Board in its September 2014 remand and the claim was again remanded in April 2015.  In an April 2015 addendum opinion, this VA audiologist noted that the Veteran demonstrated mild unilateral hearing loss in the left ear at service entrance and that the record showed a potentially significant hearing loss in the left ear as a result of service.  No opinion as to the etiology of the right ear hearing loss was provided by the audiologist.  Therefore, there no probative etiology opinion for right ear hearing loss is contained in the record.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinion with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by a thorough, clearly-stated rationale-is needed to resolve the claims for service connection for right ear hearing loss.  See 38 U.S.C.A.  § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Hence, the AOJ should arrange to obtain an addendum opinion from the VA audiologist that provided the April 2015 addendum opinion or another appropriate audiologist or physician based on claims file review, if possible.  The AOJ should only arrange for further examination of the Veteran to obtain the requested opinion if such examination is deemed necessary in the judgment of a competent medical professional-i. e., the audiologist or physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the appropriate medical facility.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A  § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The letter should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.




Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the October 2014 and April 2015 opinions. 

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion based on file review (to the extent possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate professional (audiologist or physician), if deemed necessary in the judgment of a competent, medical professional.

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

With respect to right ear hearing loss, the audiologist should offer an opinion, based on full consideration of the record, and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such pre-existing disability was aggravated (permanently worsened beyond natural progression) during or as a result of service.  If an increase in severity of right ear hearing loss during service is noted, the audiologist should indicate whether such increase was clearly and unmistakably due to the natural progress of the disability, and not from in-service aggravation.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

4.  If the Veteran fails to report to any scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to the Veteran by the appropriate medical facility.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal.

If the Veteran fails, without good cause, to report to any  scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include all that added to the electronic claims file since the last adjudication) and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

